Electronically Filed
                                                      Supreme Court
                                                      SCWC-11-0000064
                                                      22-MAY-2013
                                                      08:24 AM


                         SCWC-11-0000064

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                vs.

                     PHILLIP DEJESUS DELEON,
                 Petitioner/Defendant-Appellant.




         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-11-0000064; CR. NO. 09-1-1237)


        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


          Petitioner/Defendant-Appellant Phillip DeJesus DeLeon’s

application for writ of certiorari filed on April 15, 2013, is

hereby accepted and will be scheduled for oral argument.    The

parties will be notified by the appellate clerk regarding

scheduling.

          IT IS FURTHER ORDERED that each of the parties shall

file a supplemental brief by June 25, 2013, not to exceed five
pages in length, addressing the degree of certainty required for

admission of scientific expert testimony in criminal cases.

          DATED:    Honolulu, Hawai#i, May 22, 2013.

Phyllis J. Hironaka            /s/ Mark E. Recktenwald
for petitioner
                               /s/ Paula A. Nakayama
Sonja P. McCullen
for respondent                 /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack




                                  2